Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1330

                           GLORIA RODRIGUEZ,

                         Plaintiff, Appellant,

                                      v.

                         JO ANNE BARNHART,
                 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

                        Selya, Lynch and Lipez,
                            Circuit Judges.



     Salvador Medina de la Cruz on brief for appellant.
     H.S. Garcia, United States Attorney, Lisa E. Bhatia, Assistant
U.S. Attorney, Robert J. Triba, Regional Chief Counsel, and Lisa G.
Smoller, Assistant Regional Counsel, on brief for appellee.



                           September 21, 2004
            Per Curiam. After carefully considering the record and

briefs on appeal, we affirm the judgment.

            The appellant essentially argues that the ALJ should have

consulted a vocational expert before concluding that she was not

disabled, given her mental impairment.             Under Ortiz v. Sec'y.

Health and Human Services, 890 F.2d 520, 526 (1st Cir. 1989),

however, the ALJ could rely on the Grid alone if her mental

limitations were adequately accommodated by relegating her to

unskilled   work.    Given   the   record,   the   ALJ   could   reasonably

conclude that she could perform unskilled work.          See Rodriguez v.

Sec'y. of Health and Human Servs., 647 F.2d 218, 222 (1st Cir.

1981).

            Affirmed.   1st Cir. Rule 27(c).




                                   -2-